DETAILED ACTION
This Office Action is in response to the election filed on 24 September 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 24 September 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exists to examine both Group I and II.  This is not found persuasive because the Requirement for Restriction/Election dated expressly sets for that a serious search and/or examination burden exists because “the inventions are in separate classifications; this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemati et al. (US 8,093,107 B1; hereinafter Nemati).
In regards to claim 1, Nemati teaches, e.g. in fig. 7A, an integrated circuit comprising: 
a substrate (e.g. (305)) having a front face (e.g. the top surface of (305) in contact with (310)) and at least one thyristor semiconductor device (e.g. fig. 7A: evidenced by (302/304)) situated in and on the substrate, the at least one thyristor semiconductor device including: 
an anode region (((316a) similar to (316)) (col. 9/lns. 27-29), 
a first base region (314) (col. 9/lns. 24-27), 
a second base region (312) (col. 9/lns. 54-58), the first base region (N-type) and the second base region (P-type) having opposite types of conductivity, and 
a cathode region (318) (col. 9/lns. 56-58), 
wherein the anode region, the first base region, the second base region and the cathode region each overlaps one another along a direction transverse to the front face of the substrate (e.g. (316a), (314), (312), and (318) overlap in a lateral direction traverse to the top surface of (605)).
In regards to claim 2, Nemati teaches the limitations discussed above in addressing claim 1. Nemati further teaches the limitations wherein the first base region (314) (col. 9/lns. 24-27) is situated between (e.g. fig. 7A: a bottom part of (314) is between (316a) and the top of (305)) the anode region (316a) (col. 9/lns. 27-29) and the front face (e.g. top surface of (305) in contact with (310)) of the substrate (305).
In regards to claim 3, Nemati teaches the limitations discussed above in addressing claim 2. Nemati further teaches the limitations wherein the first base region (314) (col. 9/lns. 24-27) is laterally isolated (e.g. fig. 7A) from the anode region (316a) (col. 9/lns. 27-29) by a dielectric region (307) (col. 8/lns. 31-35).
In regards to claim 4, Nemati teaches the limitations discussed above in addressing claim 1. Nemati further teaches the limitations wherein the second base region (312) (col. 9/lns. 27-29) and the 
In regards to claim 5, Nemati teaches the limitations discussed above in addressing claim 1. Nemati further teaches the limitations wherein the anode region (316) (col. 9/lns. 27-29) and the second base region (312) (col. 9/lns. 54-58) each includes P-doped silicon, and wherein the first base region (314) (col. 9/lns. 24-27) and the cathode region (318) (col. 9/lns. 56-58) each include N-doped silicon.
In regards to claim 9, Nemati teaches, e.g. in fig. 7A, a method of manufacturing an integrated circuit comprising: 
forming at least a thyristor semiconductor device (fig. 7A: evidenced by (302/304)) in and on a substrate (305), the substrate having a front face (e.g. top surface of (305) in contact with (310)), the forming the thyristor semiconductor device including: 
forming an anode region ((316a) similar to (316)) (col. 9/lns. 27-29), 
forming a first base region (314) (col. 9/lns. 24-27), 
forming a second base region (312) (col. 9/lns. 54-58), the first base region (N) and the second base region (P) having opposite types of conductivity, and 
forming a cathode region (318) (col. 9/lns. 26-58), the anode region, the first base region, the second base region, and the cathode region being all superimposed on one another along an axis transverse to the front face (e.g. (316a), (314), (312), and (318) overlap in a lateral direction traverse to the top surface of (605)).
In regards to claim 10, Nemati teaches the limitations discussed above in addressing claim 9. Nemati further teaches the limitations wherein the forming the first base region (314) (col. 9/lns. 24-27) 
In regards to claim 11, Nemati teaches the limitations discussed above in addressing claim 10. Nemati further teaches the limitations wherein the forming the first base region (314) (col. 9/lns. 24-27) further includes forming a dielectric region (307) laterally isolating the first base region from the anode region (e.g. figs. 7).
In regards to claim 12, Nemati teaches the limitations discussed above in addressing claim 9. Nemati further teaches the limitations wherein the forming the second base region (312) (col. 9/lns. 54-58) includes forming a first semiconductor layer (fig. 6D: evidenced by (486)) above the front face, and wherein the forming the cathode region (318) includes forming a second semiconductor layer above the first semiconductor layer of the second base region (e.g. fig. 7a depicts a portion of (312) between a portion of (318)).
In regards to claim 13, Nemati teaches the limitations discussed above in addressing claim 9. Nemati further teaches the limitations wherein the forming the anode region (316) (col. 9/lns. 27-29) and the forming the second base region (312) (col. 9/lns. 54-58) each includes forming P-doped silicon, and wherein the forming the first base region (314) (col. 9/lns. 24-27) and the forming the cathode region (318) (col. 9/lns. 56-58) each includes forming N-doped silicon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemati as applied to claims 1 and 9 above, in view of Edwards et al. (US 2013/0285113 A1; hereinafter Edwards).
In regards to claim 6, Nemati teaches the limitations discussed above in addressing claim 1. Nemati appears to be silent as to, but does not preclude, the limitations further comprising a core circuit configured for executing functional tasks of the integrated circuit, a plurality of connection terminals connected to the core circuit, and a first assembly including a first thyristor semiconductor device of the at least one thyristor semiconductor device, a first connection terminal of the plurality of connection terminals being intended to receive a power supply voltage during an operation of the integrated circuit, a second connection terminal of the plurality of connection terminals being intended to receive a reference voltage during the operation of the integrated circuit, and the first assembly being coupled between the first connection terminal and the second connection terminal, and being configured for protecting the core circuit against electrostatic discharges on the first or second connection terminals. Edwards teaches the limitations further comprising a core circuit configured for executing functional tasks of the integrated circuit, a plurality of connection terminals connected to the core circuit, and a first assembly including a first thyristor semiconductor device of the at least one thyristor semiconductor device, a first connection terminal of the plurality of connection terminals being intended to receive a power supply voltage during an operation of the integrated circuit, a second connection terminal of the plurality of connection terminals being intended to receive a reference voltage during the operation of the integrated circuit, and the first assembly being coupled between the first connection terminal and the second connection terminal, and being configured for protecting the Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards [0025-0028]).
In regards to claim 7, the combination of Nemati and Edwards teaches the limitations discussed above in addressing claim 6. Edwards further teaches the limitations further comprising a third connection terminal intended to route input-output signals during the operation of the integrated circuit, and a second assembly comprising a second thyristor semiconductor device of the at least one thyristor semiconductor device, the second assembly being coupled between the third connection terminal and the first connection terminal , and the second assembly being configured for protecting the core circuit against electrostatic discharges on the first or the third connection terminals [0025-0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards [0025-0028]).
In regards to claim 8, the combination of Nemati and Edwards teaches the limitations discussed above in addressing claim 6. Edwards further teaches the limitations further comprising a third connection terminal intended to route input-output signals during the operation of the integrated circuit, and a second assembly comprising a second thyristor semiconductor device of the at least one thyristor semiconductor device, the second assembly being coupled between the third connection terminal and the second connection terminal , and the second assembly being configured for protecting the core circuit against electrostatic discharges on the second or the third connection terminals [0025-0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards 
In regards to claim 15, Nemati teaches the limitations discussed above in addressing claim 9. Nemati appears to be silent as to, but does not preclude, the limitations further comprising forming a core circuit configured to execute functional tasks of the integrated circuit, and forming connection terminals connected to the core circuit; wherein the connection terminals includes a first connection terminal intended to receive a power supply voltage during a functioning of the integrated circuit and a second connection terminal intended to receive a reference voltage during the functioning of the integrated circuit; and wherein the forming the at least one thyristor semiconductor device includes coupling a first thyristor semiconductor device of the at least one thyristor semiconductor device between the first connection terminal and the second connection terminal in order to protect the core circuit against electrostatic discharges on one or more of the first or the second connection terminals. Edwards teaches the limitations further comprising forming a core circuit configured to execute functional tasks of the integrated circuit, and forming connection terminals connected to the core circuit; wherein the connection terminals includes a first connection terminal intended to receive a power supply voltage during a functioning of the integrated circuit and a second connection terminal intended to receive a reference voltage during the functioning of the integrated circuit; and wherein the forming the at least one thyristor semiconductor device includes coupling a first thyristor semiconductor device of the at least one thyristor semiconductor device between the first connection terminal and the second connection terminal in order to protect the core circuit against electrostatic discharges on one or more of the first or the second connection terminals [0025-0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards [0025-0028]).
In regards to claim 16, the combination of Nemati and Edwards teaches the limitations discussed above in addressing claim 15. Edwards further teaches the limitations wherein the connection Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards [0025-0028]).
In regards to claim 17, the combination of Nemati and Edwards teaches the limitations discussed above in addressing claim 15. Edwards further teaches the limitations wherein the connection terminals further includes a third connection terminal intended for routing input-output signals during the functioning of the integrated circuit; and wherein the forming the at least one thyristor semiconductor device includes coupling a third thyristor semiconductor device of the at least one thyristor semiconductor device between the third connection terminal and the second connection terminal in order to protect the core circuit against electrostatic discharges on one or more of the second or the third connection terminals [0025-0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Nemati with the aforementioned limitations taught by Edwards to have an ESD protected IC device (Edwards [0025-0028]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemati as applied to claim 9 above, and further in view of He et al. (US 2019/0131787 A1; hereinafter He).
In regards to claim 14, Nemati teaches the limitations discussed above in addressing claim 9. Nemati appears to be silent as to, but does not preclude, the limitations further comprising forming an He teaches the limitations further comprising forming an npn bipolar transistor and forming a pnp bipolar transistor, wherein: the forming the anode region also forms a collector region of the pnp bipolar transistor; the forming the first base region also forms a base region of the pnp bipolar transistor; the forming the second base region also forms an emitter region of the pnp bipolar transistor, or a base region of the npn bipolar transistor; and the forming the cathode region also forms an emitter region of the npn bipolar transistor (e.g. figs. 3; [0086-0087]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Nemati with the aforementioned limitations taught by He to have a design to prevent over-voltage conditions (He [0086-0087]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812